Berdon, J.,
dissenting. I disagree with the majority’s conclusion that the defendant was not entitled to an instruction on the defense of renunciation. The defendant, under the facts of this case, had a constitutional right to have the jury instructed on this defense under General Statutes § EÍSa-lO. 1 “A fundamental element *292of due process is the right of a defendant charged with a crime to establish a defense. Washington v. Texas, 388 U.S. 14, 19, 87 S. Ct. 1920, 18 L. Ed. 2d 1019 (1967) . . . .” (Citation omitted.) State v. Rouleau, 204 Conn. 240, 243, 528 A.2d 343 (1987). “When the legislature has created a legally recognized defense, the defendant is entitled to a proper jury instruction on the elements of that defense so that the jury may ascertain whether the state has sustained its burden of disproving the defense beyond a reasonable doubt.” State v. Havican, 213 Conn. 593, 598, 569 A.2d 1089 (1990); State v. Fuller, 199 Conn. 273, 278, 506 A.2d 556 (1986). This court, sitting en banc, has unanimously held 2 that “a defendant is entitled to have instructions presented relating to any theory of defense for which there is any foundation in the evidence, no matter how weak or incredible . . . .” (Internal quotation marks omitted.) State v. Belle, 215 Conn. 257, 275, 576 A.2d 139 (1990).3
*293Because renunciation is a defense, rather than an affirmative defense; State v. Rouleau, supra, 249-50 n.12; the state bears the burden of disproving the defense beyond a reasonable doubt once the issue has been raised at trial. General Statutes § 53a-12. As a result, if the renunciation issue is raised by the evidence, the state must prove that the defendant did not terminate complicity prior to the commission of the offense by “(1) [w]holly depriving it of effectiveness in the commission of the offense, and (2) manifesting a complete and voluntary renunciation of his criminal purpose.” General Statutes § 53a-10. In this case the defendant squarely raised the renunciation issue by filing an appropriate written request to charge on the defense of renunciation. He also took an exception to the court’s charge when it failed to instruct the jury on the issue.
I gather from the majority opinion that it is conceded that there was sufficient evidence to satisfy the second statutory requirement that the defendant manifest a “complete and voluntary renunciation of his criminal purpose.” Surely, there can be no doubt that there was sufficient evidence to satisfy this requirement. Although the defendant did not take the stand, Detective DiLullo testified that the defendant had given a voluntary statement. According to DiLullo, the defendant admitted that he had been with Sims in the victim’s cab until Sims pulled out a gun and attempted to rob the victim. Upon seeing the handgun, the defendant stated, he “opened the door of the cab and ran away from the cab.” He further stated that he was approximately one and one-half blocks away from the point at which he had abandoned the cab when he heard a gunshot.
The majority holds that the renunciation instruction was not warranted in this case because the defendant failed to introduce some evidence for the first statu*294tory requirement—namely, evidence to show that he wholly deprived his complicity of effectiveness in the commission of the offense. The state’s theory was that the defendant supplied Sims with the gun that was used to murder the victim. Accordingly, the majority holds that because the defendant “procured the murder weapon,” he was required to produce some evidence that he took back the weapon, or disposed of it so that it could play no role, in order to be entitled to the instruction. I agree with the majority opinion that if the jury was required to find from the evidence that the defendant supplied or made available the gun, the renunciation instruction would have been available only if the defendant had introduced evidence that he attempted to take back the weapon or in some other manner deprived Sims of its use. The majority’s analysis is flawed, however, because it is predicated on the assumption that the jury was required to conclude that the defendant made the gun available to Sims. This was not the case.
The defendant was entitled to an instruction on the renunciation defense once he introduced evidence that he did not know about the gun prior to the time Sims produced it in the cab. If the defendant did not know about the gun, but only about the underlying robbery, he could terminate his complicity in the robbery and wholly deprive his complicity of effectiveness in the commission of the offense, without attempting to take back the weapon or dispose of it. Under the statute, the defendant is only required to renounce his part in the crime. Accordingly, if the defendant knew only of the robbery and not of the gun, fleeing from the car before the robbery occurred so as to terminate his part in the crime would be enough evidence justifying an instruction on renunciation.4
*295The record supplies ample evidence that the defendant did not know about the gun. DiLullo testified that the defendant stated that he had never seen the gun before, which contradicts the evidence that he supplied the gun. Surely, this was sufficient evidence to make renunciation a jury issue—that is, if the jury found that he did not furnish the weapon, then there was no need for the defendant to produce evidence that he attempted to take back the weapon.
In addition, the renunciation instruction should have been given in this case because there was no direct evidence that the defendant gave Sims the weapon. The evidence included the following: (1) the day before the crime, Roberts, at his apartment, gave the defendant the pistol while Sims was there; (2) the defendant and Sims left Robert’s apartment together; (3) the morning following the shooting the defendant told Roberts that he had thrown the gun away. Surely, the jury could have inferred from this evidence that the defendant gave the gun to Sims. But they were not required to draw such an inference; State v. Price, 205 Conn. 616, 622, 534 A.2d 1196 (1987); and they could have concluded that he did not supply the gun.
Under the facts of this case and the state’s theory, the defendant would not be required to show that he took back the gun unless there was conclusive evidence that the defendant supplied the gun to Sims.5 Because *296that evidence could only be drawn from inferences that the jury was free to accept or reject, the defendant would have been entitled to the instruction even if he had not affirmatively introduced any evidence that he did not furnish the gun. For all we know, the jury may have found that he did not furnish the gun. Under these circumstances, the defendant would not have been obligated to get back the gun from Sims.
The majority maintains, however, that the evidence does not show that the defendant had “terminated his complicity” in the offenses charged, but only that he had no such complicity. The majority therefore suggests that if the defendant’s theory was that there was no complicity, then there was no justification for instruction on the renunciation defense because the defense is only available to one who is prosecuted for accomplice liability pursuant to General Statutes § 53a-8. The record reveals, however, that the trial court clearly instructed the jury on accomplice liability in reference to the robbery charge. The court charged the jury “as to what is called in our law, being an accessory to a crime. I refer to this doctrine with respect to the element of robbery or attempted robbery contained in the murder charge. A person is criminally liable for a criminal act if he directly commits it or if he is an accessory in the criminal act of another.” Thus, the jury could have predicated its finding of guilt on a finding that the defendant had been an accomplice in the commission of the robbery. Accordingly, he was entitled to an instruction on the renunciation defense.
Accordingly, I would reverse the defendant’s conviction and remand the case for a new trial.

 General Statutes § 53a-10 provides: “(a) In any prosecution in which the criminal liability of the defendant is based upon the conduct of another person under section 53a-8, it shall be a defense that the defendant terminated his complicity prior to the commission of the offense under circum*292stances: (1) Wholly depriving it of effectiveness in the commission of the offense, and (2) manifesting a complete and voluntary renunciation of his criminal purpose.
“(b) For purposes of this section, renunciation of criminal purpose is not voluntary if it is motivated, in whole or in part, by circumstances, not present or apparent at the inception of the actor’s course of conduct, which increase the probability of detection or apprehension or which make more difficult the accomplishment of the criminal purpose. Renunciation is not complete if it is motivated by a decision to postpone the criminal conduct until a more advantageous time or to transfer the criminal effort to another but similar objective or victim.”


 Although there was a concurring opinion expressing disagreement with a portion of the majority opinion, the seven person court, which included Chief Justice Peters and Justice Santaniello, unanimously agreed that the defendant is entitled to a jury instruction on a defense for which there is any foundation in the evidence. State v. Belle, 215 Conn. 257, 275, 576 A.2d 139 (1990).


 Our standard of review is clear: “When we are reviewing a trial court’s failure to charge as requested, we must adopt the version of the facts most favorable to the defendant which the evidence would reasonably support.” (Internal quotation marks omitted.) State v. Havican, 213 Conn. 593, 595, 569 A.2d 1089 (1990); see State v. Rouleau, 204 Conn. 240, 250, 528 A.2d 343 (1987) (“[wjhether the defense . . . was ‘raised’ at the trial must be determined by viewing the record in a light most favorable to the defendant’s claim”).


 “The general principle advanced is that the accomplice must deprive his prior action of its effectiveness. The action needed for that purpose will, *295of course, vary with the accessorial behavior. If the behavior consisted of aid, as by providing arms, a statement of withdrawal ought not to be sufficient; what is important is that he get back the arms, and thus wholly deprive his aid of its effectiveness in the commission of the offense. If, on the other hand, complicity inhered in request or encouragement, countermanding disapproval may suffice to nullify its influence, providing it is heard in time to allow reconsideration by those planning to commit the crime.” I A.L.I., Model Penal Code and Commentaries (1985) § 2.06 (6) (c), comment, p. 326, and cases cited therein.


 For example, if the defendant had testified and judicially admitted that he furnished the gun used in the crime.